t c summary opinion united_states tax_court douglas m and delana m gallant petitioners v commissioner of internal revenue respondent docket no 6935-10s filed date douglas m and delana m gallant pro_se patrick f gallagher for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax for the sole issue for decision is whether petitioners are entitled to deduct a dollar_figure contribution to an individual_retirement_account ira background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in massachusetts in petitioner douglas m gallant was employed by sun microsystems and was an active_participant in its qualified_retirement_plan under sec_401 douglas m gallant contributed dollar_figure to this plan in in petitioner delana m gallant hereinafter petitioner was employed by whole foods market group inc whole foods and was an active_participant in its qualified_retirement_plan under sec_401 petitioner contributed dollar_figure to this plan in petitioner also contributed dollar_figure to an ira in petitioners claimed a deduction of dollar_figure on the basis of the ira contribution on date respondent issued a notice_of_deficiency disallowing petitioners’ dollar_figure deduction for contributions to petitioner’s ira respondent disallowed the deduction for petitioner’s contribution to the ira on the basis that petitioners were active participants in qualified_plans and that the phaseout provisions of sec_219 apply respondent further determined that petitioners’ modified_adjusted_gross_income agi of dollar_figure was greater than the phaseout limitation in sec_219 and thus petitioners’ ira contribution deduction is reduced to zero petitioners do not dispute the facts nor do they generally disagree with respondent’s determination petitioners assert that the law affects them unfairly since the very small ira contribution allowed to them as active participants results in a much greater disallowance of the ira contribution deduction and adversely affects their ability to save for retirement discussion with certain limitations a taxpayer is entitled to deduct amounts contributed to an ira see sec_219 the deduction however may not exceed the lesser_of dollar_figure or dollar_figure for taxpayer sec_50 or older or an amount equal to the compensation includable in the taxpayer’s gross_income see sec_219 1respondent also determined omitted interest_income of dollar_figure which respondent conceded if for any part of a taxable_year a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_plan under sec_401 the deductible amount for that year may be further limited see sec_219 a i the ira deduction phases out for taxpayers whose modified_adjusted_gross_income exceeds certain thresholds in the case of a married taxpayer who files a joint federal_income_tax return the dollar_figure or dollar_figure for taxpayer sec_50 or older limitation of sec_219 is reduced using a ratio determined by dividing the excess of the taxpayers’ modified agi over the applicable_dollar_amount which is dollar_figure for by dollar_figure see sec_219 and b g a b i revproc_2006_ sec_3 2006_2_cb_996 see also ho v commissioner tcmemo_2005_133 each petitioner was an active_participant in a retirement_plan was married and filed a joint federal_income_tax return for the modified_adjusted_gross_income on the joint_return exceeded dollar_figure therefore the application of sec_219 and results in the total disallowance of the ira contribution deduction see ho v commissioner supra see also wade v commissioner tcmemo_2001_114 at trial petitioners asserted that respondent had unfairly penalized petitioner because the irs took into account the adjusted_gross_income of both petitioners to compute the allowable ira deduction sec_219 prescribes two schedules for the applicable_dollar_amounts to be used in determining the reduction or elimination of an ira contribution deduction taxpayers filing a joint_return and any other taxpayer other than a married individual filing a separate_return taxpayers who file jointly are entitled to a higher ceiling for their agi than those who file as single or a head_of_household taking into account multiple incomes see sec_219 ho v commissioner supra wade v commissioner supra felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir during the examination petitioners attempted to change petitioner’s status as an active_participant in a qualified_plan petitioners submitted an amended_return to the irs reporting the dollar_figure employee contribution as income if an employee makes a voluntary or mandatory contribution to an employer pension_plan such employee is an active_participant in the plan for the taxable_year in which such contribution is made sec_1_219-2 income_tax regs even 2although they attempted to revise their position on the submitted amended_return petitioners stipulated that they were each active participants in a qualified_plan in petitioners did not request nor do we see any reason to accord them relief from the stipulation see rule e 66_tc_312 the facts in this record clearly lead to the conclusion that petitioner was an active_participant in de_minimis participation is sufficient to render a taxpayer an active_participant see wade v commissioner supra holding that a mandatory contribution amounting to dollar_figure was sufficient to constitute active_participation even though the taxpayer was unlikely ever to receive benefits under the plan a taxpayer who forfeits rights to a balance in a qualified_plan does not thereby negate his or her status as an active_participant for the year in question see 85_tc_168 stating that a taxpayer who forfeited all rights under his employer’s retirement_plan when he left after only months was still an active_participant in the plan and was not entitled to a deduction the determination of whether an individual is an active_participant shall be made without regard to whether such an individual’s rights under a plan are nonforfeitable sec_219 see 683_f2d_57 3d cir affg tcmemo_1980_532 eanes v commissioner supra pincite see also wade v commissioner supra the court must enforce the laws as written and interpreted while the result to petitioner seems harsh we cannot ignore the plain language of the statute and in effect rewrite this statute to achieve what would appear to be an equitable result eanes v commissioner supra pincite rather we must apply the language of the relevant provisions as written see 516_us_235 courts are bound by the language of the statute as it is written 464_us_386 courts are not authorized to rewrite a statute because they might deem its effect susceptible of improvement conclusion petitioners were each an active_participant in a qualified_retirement_plan and as such are subject_to the limitations set forth in sec_219 respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered under rule 3although we hold for respondent on the issue before us we leave it to the parties to compute the deficiency under rule because of respondent’s concession regarding interest_income
